Citation Nr: 1520427	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-29 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right knee sprain.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from June 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an  April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2011 the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  

In May 2012, the Board remanded this matter for additional development.  Pursuant to the May 2012 remand, the Veteran was afforded a VA examination in May 2012.

In a July 2014 decision, the Board denied entitlement to a rating in excess of 10 percent for right knee strain.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims.  In February 2015, pursuant to a Joint Motion of the parties, the Court vacated the July 2014 decision and remanded the case to the Board for action consistent with the joint motion.    

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's service-connected right knee sprain manifested arthritis and pain on motion but did not manifest flexion limited to 30 degrees, extension limited to 15 degrees, or a combination of extension limited to 10 degrees with flexion limited to 45 degrees, right knee ankylosis, impairment of the tibia and fibula, or genu recurvatum.

2.  Throughout the initial rating period, the Veteran's service-connected right knee has manifested no more than slight instability of the knee.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a right knee sprain have not been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014, 5260 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating for slight instability of the right knee have been met from June 10, 2009.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, a September 2009 letter advised the Veteran of the evidence required to substantiate a service connection claim.  The September 2009 letter informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  This letter also informed the Veteran of how disability ratings and effective dates are determined.

The Veteran's appeal for a higher initial rating for a right knee disability stems from his disagreement with the initial rating assigned in the April 2010 rating decision which granted service connection for a right knee disability.  Because the appeal stems from the Veteran's disagreement with the initial rating following the grant of service connection for the disabilities at issue, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the record indicates that the RO obtained all information relevant to the Veteran's claim.  The record includes service treatment records and post-service private and VA treatment records.  The Veteran has not identified any outstanding evidence that is pertinent to his claim for a higher initial rating for right knee sprain. 

Moreover, the Veteran underwent adequate and probative VA medical examinations.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran had a VA examinations in March 2010 and May 2012.  The Board finds that the VA opinions and findings obtained in regard to his claim for a higher initial rating are adequate.  The examiners reviewed the claims file, including the pertinent medical history, and the examinations included thorough findings regarding the Veteran's right knee symptoms and the manifestations of his disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Next, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in June 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2011 hearing, the undersigned Veterans Law Judge stated the issue on appeal.  The Veterans Law Judge elicited information from the Veteran with regard to the severity of the symptoms of his disability and as to whether the Veteran would be willing to attend another VA examination to evaluate his disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided adequate examinations to the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis of Claim

Initial Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Veteran is appealing the initial assignment of disability ratings, and as such, the severity of the disabilities is to be considered during the entire period from the initial assignment of the disability ratings to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 
38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.




Analysis

An April 2010 rating decision granted service connection for right knee sprain and assigned a 10 percent rating from June 2009.  The Veteran's knee disability is rated according to Diagnostic Code 5014-5060.

Under Diagnostic Code 5014, osteomalacia shall be rated based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5014.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  A 20 percent rating is assigned when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

Under Diagnostic Code 5260, limitation of flexion of the leg, a 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  Id.

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees.   A 20 percent rating is assigned where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5261 (2014).

Lateral instability and limitation of motion of the knee may be rated separately under Diagnostic Codes 5257 and 5003.  VAOPGCPREC 23-97 (July 1, 1997). Under Diagnostic Code 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent disability rating is assigned under for severe recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2014). 

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran had a VA examination in March 2010.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported a history of right knee pain for 20 years.  He reported that his condition had been progressively worse since onset.  The Veteran denied deformity of the knee.  He reported giving way but denied instability.  He also complained of pain and weakness of the knee.  He denied stiffness or incoordination.  The Veteran denied dislocation, subluxation, locking and effusion.  He reported swelling.  The Veteran denied flare-ups of joint disease.  

On physical examination, antalgic gait was noted.  There was no other evidence of abnormal weight-bearing.  There was no loss of bone or part of a bone.  The examiner indicated that crepitus and tenderness were present.  There was crepitation.  There was no mass behind the knee, no clicks or snaps, no grinding and no instability.  There was no abnormality of the patella or meniscus.  The Veteran had flexion of the right knee to 115 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitation after three repetitions of range of motion.  The examiner diagnosed right knee sprain.  

At the June 2011 Board hearing, the Veteran testified that his right knee symptoms were similar to those in his left knee and include pain on motion and locking.  The Veteran reported that knee pain occasionally limited his ability to play and run with his young son.  He reported that he used a knee brace.  

The Veteran had a VA examination in May 2012.  The examiner indicated that the claims file was reviewed.  The Veteran reported increasing pain, stiffness and instability in his knees.  He also reported mechanical symptoms in his knees.  

On examination of the right knee, the Veteran had flexion to 110 degrees with painful motion throughout.  He had extension to 0 degrees.  Repetitive motion testing showed flexion of the right knee to 110 degrees.  The examiner noted that the functional loss of the knee included less movement than normal, pain on movement and tenderness of the knee.  The Veteran had 5/5 muscle strength with flexion and extension of the knee.  Tests for anterior instability (Lachman test), posterior instability (Posterior drawer test) and medial lateral instability were normal.  There was no evidence of recurrent patellar subluxation or dislocation.  The examiner indicated that the Veteran did not have any meniscal conditions.  The Veteran reported that he used a brace on a constant basis.  The examiner noted that imaging studies showed degenerative arthritis.  There was no x-ray evidence of subluxation.  The examiner noted that the Veteran's exam findings and subjective discomfort with all activities were grossly inconsistent with what would be expected given his condition.  The examiner noted that the Veteran would  need bilateral MRI's before a rating could be established.  He noted that his radiographic disease was very mild and inconsistent with the clinical exam.  

The above evidence reflects that, throughout the initial rating period, the Veteran's right knee sprain has been manifested by pain and limitation of motion.  The findings during the rating period do not support a rating in excess of 10 percent, as there is no evidence establishing that extension is limited to 15 degrees or that flexion is limited to 30 degrees.  The Veteran's right knee range of motion during the rating period has been manifested by flexion of no less than 110 degrees and by full extension of the knee.  The range of motion findings do not warrant a rating in excess of 10 percent under either DC 5260 or 5261.  The evidence also provides no basis for assignment of separate ratings for limited flexion and extension.  See VAOPGCPREC 9-2004 (2004).

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.  There was no additional limitation of motion with three repetitions of movement during the physical examinations that was related to pain, fatigue, incoordination, weakness or lack of endurance.  Accordingly, the range of motion findings do not more nearly approximate the criteria for a rating in excess of 10 percent, even when painful motion is considered.

The Board acknowledges that the VA examination report dated in May 2012 showed pain throughout range of motion testing of the right knee.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Id. at 11; see also 38 C.F.R. 
§ 4.40.  The evidence in this case does not show additional function loss or limitation of motion of the right knee due to such factors as pain to more nearly approximate the criteria for a higher disability rating based upon limitation of motion.  

In addition, no other diagnostic code provides a basis for assignment of an increased rating during the appeal period.  Disabilities of the knee and leg are rated under 38 C.F.R. § 4.71a , DCs 5256-5263; however, several of these diagnostic codes are not applicable to the Veteran's service-connected right knee disability.  It is not shown that the Veteran's service-connected right knee disability involves ankylosis, dislocation of semilunar cartilage with episodes of locking, pain, and effusion, impairment of the tibia and fibula, or genu recurvatum.  Accordingly, consideration of the disability under Diagnostic Codes 5256, 5258, 5262, or 5263, respectively, is not warranted.  See 38 C.F.R. § 4.71a.

The Board has considered whether a separate rating for right knee instability is warranted.  The Veteran has reported that he experiences giving way of the knee.   The March 2010 VA examination noted a complaint of giving way of the knee. Upon VA examination in 2012, he reported giving way and instability.  The  VA examinations in 2010 and 2012 showed no objective findings of instability.  However, the Veteran is competent to report that his knee gives way.  The Board finds the Veteran's statements credible, as he has been consistent in his report of symptoms of giving way of the right knee.  Therefore, a separate rating of 10 percent is warranted for right knee instability under DC 5257.  However, a rating in excess of 10 percent is not warranted under this code, as the evidence does not support a finding of moderate recurrent subluxation or lateral instability of the right knee.  Rather, joint stability tests have been normal, including on VA examination in 2010 and 2012.  There were no findings of patellar subluxation or dislocation of the right knee.

Based upon the foregoing, the Board concludes that a rating in excess of 10 percent for residuals of right knee sprain is not warranted.  However, a separate 10 percent rating is warranted for instability of the right knee throughout the initial rating period.  In reaching these determinations, the Board has considered the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.   

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, the Board finds that the schedular rating criteria are adequate to rate the Veteran's knee disability.  The rating criteria pertaining to the service-connected knee disability consider the overall severity of knee impairment, including limitation of motion and whether there is subluxation or instability that is slight, moderate, or severe.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.
The Veteran alleges that his service-connected knee disabilities prevent him from engaging in substantially gainful employment.  Thus, the Board finds that the issue of entitlement to a TDIU been raised. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
 
For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating in excess of 10 percent for right knee sprain is denied.

A separate 10 percent rating for slight instability of the right knee is granted from June 10, 2009.  


REMAND

In April 2015, the Veteran submitted a claim for a total disability rating based upon individual unemployability (TDIU).  The Veteran asserts that he is unemployable due to his service-connected disabilities, including his right knee disability.  

A TDIU may be assigned upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  Consideration may be given to the veteran's level of education, special training, and previous work experience in making this determination, but not to age or impairment caused by any disabilities that are not service connected.  See 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of at least 70 percent.  38 C.F.R. § 4.16(a).

Even if a veteran does not satisfy these threshold minimum rating requirements of 
§ 4.16(a), it is also possible to receive a TDIU on an extraschedular basis under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) if it is determined that the veteran is indeed incapable of securing and maintaining substantially gainful employment on account of service-connected disabilities.  On remand, the Veteran should be afforded a VA examination to ascertain his impairment due to service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice of the evidence required to substantiate a TDIU claim, to include on an extraschedular basis.

2.  Thereafter, schedule the Veteran for a general medical examination to determine the functional impairment caused solely by his service-connected disabilities, singly and in combination.  The examiner should describe the Veteran's functional impairments in detail and should provide a rationale for any opinions provided regarding the degree of his functional impairment due to his service-connected disabilities.  

3.  After completion of the requested actions, readjudicate the issue of entitlement to a TDIU, to include on an extraschedular basis.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


